          Case 1:14-md-02589-JMF Document 105 Filed 05/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE:                                                                 :
                                                                       :
BARCLAYS LIQUIDITY CROSS AND HIGH                                      :     14-MD-2589 (JMF)
FREQUENCY TRADING LITIGATION                                           :
                                                                       :     NOTICE OF INITIAL
This Document Relates to All Remaining Open Actions                    :   PRETRIAL CONFERENCE
(14-CV-2811, 14-CV-3133, and 14-CV-3608)                               :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         In an Opinion and Order to be entered separately today, the Court has denied the
remaining Defendants’ renewed motion to dismiss. In light of that, the remaining Defendants
shall file a joint answer to the Second Consolidated Amended Complaint by June 27, 2019. It is
further ORDERED that counsel for all remaining parties appear for an initial pretrial conference
with the Court on July 1, 2019 at 2:00 p.m. in Courtroom 1105 of the Thurgood Marshall
United States Courthouse, 40 Centre Street, New York, New York. Absent leave of Court
obtained by letter-motion filed at least two business days before the conference, all pretrial
conferences must be attended by the attorney who will serve as principal trial counsel.

        Counsel are directed to confer with each other prior to the conference regarding
settlement and each of the other subjects to be considered at a Federal Rule of Civil Procedure 16
conference. Additionally, in accordance with Paragraph 2.B of the Court’s Individual Rules and
Practices, the parties are hereby ORDERED to file on ECF a joint letter, described below, as
well as a proposed Civil Case Management Plan and Scheduling Order attached as an exhibit to
the joint letter, no later than Thursday of the week prior to the initial pretrial conference.
The parties shall use this Court’s form Proposed Civil Case Management Plan and Scheduling
Order, which is also available at http://nysd.uscourts.gov/judge/Furman. Any open legal issues
can be addressed at the conference.

       The joint letter shall not exceed five (5) pages, and shall provide the following
information in separate paragraphs:

        (1)      A brief statement of the nature of the action and the principal defenses thereto;

        (2)      A brief explanation of why jurisdiction and venue lie in this Court. In any action
                 in which subject matter jurisdiction is founded on diversity of citizenship pursuant
                 to Title 28, United States Code, Section 1332, the letter must explain the basis for
                 the parties’ belief that diversity of citizenship exists. Where any party is a
                 corporation, the letter shall state both the place of incorporation and the principal
                 place of business. In cases where any party is a partnership, limited partnership,
        Case 1:14-md-02589-JMF Document 105 Filed 05/28/19 Page 2 of 2



              limited liability company, or trust, the letter shall state the citizenship of each of
              the entity’s members, shareholders, partners, and/or trustees. See, e.g.,
              Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48 (2d Cir. 2000).

       (3)    A statement of all existing deadlines, due dates, and/or cut-off dates;

       (4)    A brief description of any outstanding motions;

       (5)    A brief description of any discovery that has already taken place and of any
              discovery that is necessary for the parties to engage in meaningful settlement
              negotiations;

       (6)    A list of all prior settlement discussions, including the date, the parties involved,
              and the approximate duration of such discussions, if any;

       (7)    A statement confirming that the parties have discussed the use of alternate dispute
              resolution mechanisms and indicating whether the parties believe that (a) a
              settlement conference before a Magistrate Judge; (b) participation in the District’s
              Mediation Program; and/or (c) retention of a privately retained mediator would be
              appropriate and, if so, when in the case (e.g., within the next sixty days; after
              certain depositions are completed; after the close of fact discovery; etc.) the use of
              such a mechanism would be appropriate; and

       (8)    Any other information that the parties believe may assist the Court in advancing
              the case to settlement or trial, including, but not limited to, a description of any
              dispositive issue or novel issue raised by the case.

        If this case has been settled or otherwise terminated, counsel are not required to submit
such letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or
other proof of termination is filed on the docket prior to the date of the conference, using the
appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19 & App’x A,
available at http://nysd.uscourts.gov/ecf_filing.php. In accordance with the Court’s Individual
Rules and Practices, requests for an extension or adjournment may be made only by letter-
motion filed on ECF and must be received at least 48 hours before the deadline or conference.
The written submission must state (1) the original date(s); (2) the number of previous requests
for adjournment or extension; (3) whether these previous requests were granted or denied; (4)
whether the adversary consents and, if not, the reasons given by the adversary for refusing to
consent; and (5) the date of the parties’ next scheduled appearance before the Court. Unless
counsel are notified that the conference has been adjourned, it will be held as scheduled.

       SO ORDERED.

Dated: May 28, 2019                                  __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
